DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 3-20 are pending and Claims 1, 3-12, and 16-20 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/16/2017 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Amendment
In the amendment dated 11/18/2021, the following has occurred: Claims 1, 13, and 15 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
“Claim 1, however, provides that the stiff interface-plate "provides an interface at a location spaced from the base-plate in a direction substantially perpendicular to the bottom surface, the interface being configured to rigidly connect to the medical tracking reference, wherein the stiff interface-plate is formed as a single element that connects between the interface and the elastically deformable base-plate..."…The combination of Merskelly and Jarnefelt merely suggest an annular clamp 14 is held at a distance from the base 12 by a plurality of flexible legs 24. The flexible legs 24, however, do not form a part of the clamp 14. Accordingly, the cited art fails to disclose or suggest an interface-plate that bridges a distance between a tracking reference interface and a deformable base-plate as provided by claim 1.” – Applicant is arguing that because the hinges of Merskelly are not part of its clamp, when the plate of Jarnefelt is modified by them, its plate would not be a single element. However, the claims do not specify that the hinges are part of the interface plate, and as such because the plate 13 of Jarnefelt is a single element located between the base plate and interface, it reads on the claim. Furthermore, claim 1 states “the pair of hinges having a bending axis substantially parallel to the bending axis of the base- plate, thereby allowing the base-plate to deform while the interface-plate remains substantially dimensionally stable” which indicates that because the hinges bend, the interface plate can remain dimensionally stable and as such claim 1 clearly intends the hinges to not be an element of the interface plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211).
Regarding Claim 1, Jarnefelt discloses a tracking reference fixation support configured to fasten a medical tracking reference to a head of a patient, the fixation support comprising: an elastically deformable base-plate (Jarnefelt: Fig. 1-2; 12) having a bottom surface, wherein the base-plate is configured to rest via the bottom surface against a surface of the head of the patient (Jarnefelt: Pg. 11, Ln. 438-446), and wherein the base-plate has a bending axis; an stiff interface-plate (Jarnefelt: Fig. 2, 4; 13), which provides an interface at a location spaced from the base-plate in a direction substantially perpendicular to the bottom surface, the interface being configured to rigidly connect to the medical tracking reference, wherein the stiff interface-plate is formed as a single element that connects between the interface and the elastically deformable base-plate (Jarnefelt: Fig. 1).
Jarnefelt fails to disclose an interface-plate connected to a base plate via a pair of hinges, the pair of hinges having a bending axis substantially parallel to the bending axis of the base-plate, thereby allowing the base-plate to deform while the interface-plate remains substantially dimensionally stable. However, Merskelly teaches an interface (Merskelly: Fig. 3; 14) connected to a base plate (Merskelly: Fig. 3; 12) via a pair of hinges (Merskelly: Fig. 3; 24) having a bending axis substantially parallel to the bending axis of the base-plate, thereby allowing the base-plate to deform while the interface remains substantially dimensionally stable.
Jarnefelt and Merskelly are analogous because they are from the same field of endeavor or a similar problem solving area e.g. medical device supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface-plate connection in Jarnefelt with the hinges from Merskelly, with a reasonable expectation of success, in order to provide a means of permitting additional flexibility between the base and a supported medical device, thereby increasing the stability of the supported device when a patient moves (Merskelly: Col. 5, Ln. 3-6).
Claim 3, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the pair of hinges (Merskelly: Fig. 3; 24) is a pair of film hinges and the interface-plate (Jarnefelt: Fig. 2, 4; 13) is connected to the base-plate (Jarnefelt: Fig. 1-2; 12) via the pair of film hinges.
Regarding Claim 4, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) is deformable over substantially the whole bottom surface.
Regarding Claim 5, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the bottom surface is curved in a first dimension (Jarnefelt: Pg. 11, Ln. 438-446). [Note: As the base conforms to a patient’s body, it curves in multiple dimensions.]
Regarding Claim 6, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the interface plate (Jarnefelt: Fig. 2, 4; 13) is a separate part from the base plate (Jarnefelt: Fig. 1-2; 12) and/or wherein the base-plate is made from a different material than the interface plate.
Regarding Claim 7, Jarnefelt, as modified, teaches the fixation support according to claim 6, wherein the interface-plate (Jarnefelt: Fig. 2, 4; 13) and base-plate (Jarnefelt: Fig. 1-2; 12) are releasably attached to each other.
Regarding Claim 9, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has at least one bending section (Jarnefelt: Pg. 11, Ln. 438-446).
Regarding Claim 10, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) is elastically deformable in two perpendicular directions (Jarnefelt: Pg. 11, Ln. 438-446).
Regarding Claim 11, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has at least one fastening section (Jarnefelt: Fig. 2; 18, 32). [Note: Any portion of the lower surface of 12 in Jarnefelt reads on the claim.]
Regarding Claim 12, Jarnefelt, as modified, teaches the fixation support according to claim 11, further comprising a strap-like fastening member (Jarnefelt: Fig. 2; 18, 32) which is adapted to engage the at least one fastening section.
Regarding Claim 16, Jarnefelt, as modified, teaches the fixation support according to claim 3, wherein the film hinges (Merskelly: Fig. 3; 24) are disposed on opposite sides of the interface-plate (Jarnefelt: Fig. 2, 4; 13), and wherein the film hinges extend in a direction substantially parallel to a bending axis of the base-plate.
Regarding Claim 17, Jarnefelt, as modified, teaches the fixation support according to claim 5, wherein the bottom surface is curved in a second dimension (Jarnefelt: Pg. 11, Ln. 438-446; see claim 5 note).
Regarding Claim 20, Jarnefelt, as modified, teaches the fixation support according to claim 12, wherein the base-plate (Jarnefelt: Fig. 1-2; 12) has a pair of fastening sections disposed on opposite sides of the base-plate (see claim 11 note). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211) as applied to claim 1 above, and further in view of Bassett (US Patent No. 6,231,548).
Regarding Claim 8, Jarnefelt, as modified, teaches the fixation support according to claim 1, wherein the interface-plate (Jarnefelt: Fig. 2, 4; 13) is integrally formed with the base-plate (Jarnefelt: Fig. 1-2; 12). 
Jarnefelt fails to disclose a pair of hinges made from a transparent material. However, Bassett teaches a support made from a transparent material (Bassett: Col. 5, Ln. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support in Jarnefelt with the transparent material (Bassett: Col. 5, Ln. 1-7).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnefelt (FR 2998471) in view of Merskelly (US Patent No. 5,352,211) as applied to claim 9 above, and further in view of Villaveces (US Patent No. 4,921,199).
Regarding Claim 18, Jarnefelt, as modified, teaches the fixation support according to claim 9, but fails to disclose at least one bending section of a base-plate including a gap.
However, Villaveces teaches at least one bending section of a base-plate (Villaveces: Fig. 11-13; 122) including a gap (Villaveces: Fig. 11-13; 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base plate in Jarnefelt with the gaps from Villaveces, with a reasonable expectation of success, in order to provide a means of increasing the flexibility of the base plate while allowing it to remain relatively thick, thereby preserving the desired amount of bend while allowing a thicker plate to be used to add structural integrity and strength to the support (Villaveces: Col. 5, Ln. 1-12).
Regarding Claim 19, Jarnefelt, as modified, teaches the fixation support according to claim 9, but fails to disclose at least one bending section of the base-plate includes a reduced material thickness compared to at least one remaining section(s) of the base-plate in a cross-section perpendicular to the corresponding bending axis/axes.
However, teaches at least one bending section of a base-plate (Villaveces: Fig. 11-13; 122) including a reduced material thickness compared to at least one remaining section(s) of the base-plate in a cross-section perpendicular to the corresponding bending axis/axes (Villaveces: Fig. 12-13). [Note: See the rejection of claim 18 for motivation.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631